Citation Nr: 0532659	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for residuals resulting 
from a right knee sprain.

2.  Entitlement to service connection for residuals resulting 
from a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1981 in 
the United States Air Force; and from November 1983 to May 
1984, and November 1990 to April 1991 in the United States 
Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In October 2004, the Board remanded the case for further 
development.

The issue of entitlement to service connection for residuals 
of a right knee sprain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to have incurred an injury to the 
left knee with repeated complaints of and instability of the 
left knee throughout service.

2.  The veteran has residuals of an in service left knee 
injury.  


CONCLUSION OF LAW

Residuals of a left knee injury were incurred in service.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Factual Background

Service medical records of October 1977 show that the veteran 
sought treatment for problems with his left knee.  Range of 
motion was normal, the knee was nontender and there was no 
effusion.  Service medical records of May 1978 note that the 
veteran sought treatment for pain on the left knee due to an 
injury suffered 5 months prior.  There was no locking or 
swelling.  Range of motion was 10-110, stable McMurray, and 
negative crepitus.  In June 1978, the veteran sought 
treatment for left knee pain.  Physical examination showed no 
effusion, negative McMurray, there was some tenderness.  In 
May 1979, the veteran sought treatment for pain and 
instability on his left knee.  In June 1979, the veteran 
underwent physical therapy for strengthening of the knees.  
The goal was to decrease the pain and increase the strength.  
Goal was achieved in late June.  

In November 1979 the veteran was seen at physical therapy 
with a probable internal derangement of the left knee and a 
questionable problem with the right knee.  The veteran was 
instructed in a home quad program.  In February 1980, the 
veteran sought treatment for his let knee which he complained 
was giving away.  Physical examination revealed a stable left 
and right knee.  

July 1980 physical therapy records show that the veteran was 
treated for stiffness and pain in the left knee due to an 
injury during a car accident on July 10, 1980.  In August 
1980, the veteran was discharged from physical therapy with 
normal range of motion and increased strength.

In November 1980 the veteran problems with the left knee 
which included occasional pain.  He complained that his left 
knee was loose since a football injury 3 years prior.  
Physical examination revealed cruciates intact, the left 
collateral ligament was very loose, no joint edema was noted, 
no point of tenderness, the veteran could forcefully 
hyperextend the left knee.  The assessment was loose lateral 
collateral ligament in the left leg with a possible torn 
posterior cruciate.  

In December 1980 the veteran was treated for his left knee.  
It was noted that the veteran had a chronic problem with 
swelling and pain in the left knee.  The veteran reported at 
the time that he had injured his left knee three years prior 
when he was playing football.  Since that time his knee had 
given away two times, there was no locking, he suffered from 
occasional giving away of the knee and swelling.  On physical 
examination the left knee could be hyperextended to 15 
degrees, there was no AP instability, minimal lateral 
instability, no effusion or localized tenderness.  X-rays and 
arthrogram were negative.  There was an impression of an old 
tear of the knee.

In a report of medical history dated in May 1981, which 
accompanied the separation physical, the veteran reported 
that he was in good health except for minor pain in the 
knees.  A separation physical of May 1981 noted the lower 
extremities as normal.  

X-ray of May 1983 showed narrowing of the medial aspect of 
the left knee joint which was probably related to a previous 
surgery.

At a VA examination of May 1983, the veteran reported that 
his left knee was painful and would swell.  He further noted 
that he had lost some flexibility on the left knee.  During 
physical examination the veteran reported that he had a 
football injury to the left knee in 1977 when he had 
hyperextension of the knee.  There was no fracture.  He 
stated that he continued to have occasional popping sensation 
and recurrent pain.  The knee had never locked but it had 
buckled on two occasions.  Physical examination noted no 
limp, and no manifestations of pain.  The veteran could walk 
on his heels and toes, squat, return to the erect position, 
and get on and off the examining table with no difficulty.  
There was normal range of motion at both knees.  There was 
occasional slight popping on motion of the left knee.  The 
collateral and cruciate ligaments were firm bilaterally.  No 
effusion was demonstrated.  A diagnosis of residual of a left 
knee injury was entered.  

Criteria

Service connection may be granted for  disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis

The veteran currently is shown to suffer from a left knee 
disability as shown in X-rays of May 1983 which showed 
narrowing of the medial aspect of the left knee joint and the 
May 1983 VA examination which note a diagnosis of residuals 
of a left knee injury.  A present disability is a 
prerequisite for the granting of service connection.  38 
C.F.R. § 3.303; Gilpin, supra.  In addition to a present 
disability, however, the competent evidence must indicate a 
nexus between the claimed disability and some disease or 
injury in service.  38 C.F.R. § 3.303.

In the present case, the Board notes that service medical 
records document an injury to the left knee while in service 
and repeated complaints and treatments for problems with the 
left knee.  Complaints included pain and instability of the 
left knee.  In addition, service medical records show that 
the veteran underwent physical therapy several times in order 
to alleviate the pain and gain strength on the left knee.  
Consistently the veteran related his left knee problems to an 
injury to his left knee while playing football while in 
service.

Documented problems with the left knee in service date to 
October 1977 when the veteran first sought treatment for pain 
of the left knee.  He again sought treatment for pain in May 
and June 1978.  In May 1979 the veteran sought treatment for 
pain and instability of the left knee.  In June 1979 he 
underwent physical therapy.  In November 1979 the veteran 
sought treatment for a probable internal derangement of the 
left knee and continued to complain of instability of the 
left knee.  In February 1980 the veteran complained that his 
left knee was giving away.  In November 1980, the veteran was 
diagnosed with a loose lateral collateral ligament of the 
left leg with a possible torn posterior cruciate.  In 
December 1980 it was noted that the veteran had a chronic 
problem with swelling and pain in the left knee.  Physical 
examination showed that the left knee hyperextended 15 
degrees.  

In a report of medical history accompanying the separation 
physical of May 1981, the veteran reported that his health 
was good except for minor pain of the knees.  In May 1983, X-
ray showed that the veteran had narrowing of the medial 
aspect of the left knee joint.  VA examination of May 1983 
noted a diagnosis of residual of a left knee injury.

In this case, there is no evidence that the veteran had an 
injury to the left knee prior to service or that the veteran 
had any problems with the left knee prior to service.  
Rather, the evidence establishes that the veteran complained 
of pain and instability of the left knee during service, 
complaints of knee pain at separation and X-ray evidence 
after service of a left knee disability.  Since the evidence 
supports the claim, service connection is granted.


ORDER

Service connection for residuals of a left knee injury is 
granted.


REMAND

The Board notes that in a Statement in Support of the Claim 
dated in May 2003, the veteran stated that he was being 
treated for his bilateral knee condition at the VAMC in Las 
Vegas, Nevada.  The claims file contains a copy of a VA 
examination of the right knee dated in May 2003 which was 
done at the VAMC in Las Vegas.  However, no other outpatient 
records have been associated with the claims file nor is 
there any evidence of record that the RO attempted to obtain 
the outpatient medical records.  In order to ensure due 
process and full compliance with the VCAA, the outpatient 
medical records must be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

The RO should obtain any relevant outpatient 
treatment records from the VAMC in Las 
Vegas, Nevada, for the veteran.  

If upon completion the above cited action the claim remains 
denied, the case should be returned to the Board after 
compliance with the requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


